813 F.2d 401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.Allyn Sielaff, Dave A. Garraghty, Warden, Fred Jordan,Regional Administrator, Virginia Department ofCorrections, Defendants-Appellees.
No. 86-6765.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 12, 1986.Decided Dec. 3, 1986.

Before RUSSELL, ERVIN and CHAPMAN, Circuit Judges.
William H. Glazebrook, appellant pro se.
PER CURIAM:


1
William H. Glazebrook, a Virginia inmate, appeals from the district court's dismissal without prejudice of his civil rights complaint.


2
Glazebrook instituted this action on October 23, 1985, and requested leave to proceed in forma pauperis.  At the court's request, the Virginia Department of Corrections furnished a record of Glazebrook's inmate trust fund.  The record showed that deposits totaling $34.00 had been made in the six months immediately preceding the submission of the complaint.  Pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), the court on June 5, 1986, ordered Glazebrook to pay a partial filing fee of $5.10 or present any special circumstances which would warrant excusing him from payment of this fee.


3
On June 16, 1986, Glazebrook asked the court to excuse him from payment of the partial filing fee.  On June 30, 1986, the district court denied Glazebrook's request to avoid payment and granted him an extension of time until August 15, 1986, to pay the required filing fee.  On August 20, 1986, Glazebrook filed a "Motion for Partial Waiver of Filing Fee," reasserting the same circumstances which the district court had earlier rejected as insufficient to warrant modification of the assessed partial fee.  On August 22, 1986, the district court dismissed the action without prejudice.


4
Finding no abuse of discretion in the district court's determination that the circumstances did not warrant a waiver of the partial fee imposed under the authority of Evans v. Croom, we deny leave to proceed on appeal in forma pauperis and dismiss the appeal.


5
DISMISSED.